                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN


GLORIA MARIGNY,

                            Plaintiff,
                                                                           Case No. 18-cv-1386-bhl
         v.

CENTENE MANAGEMENT COMPANY LLC,

                  Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         On October 21, 2020, the Court denied pro se plaintiff’s “Motion to Appoint New
Judge.” (ECF No. 65.) On October 30, 2020, plaintiff filed a second motion requesting “Judge
Excusal.” (ECF No. 66.) On December 22, 2020, plaintiff filed yet another motion requesting a
new judge. (ECF No. 68.) The Court will treat these new requests as motions to recuse the
district court judge under 28 U.S.C. §§144 and 455.1 The Court will deny both motions.
         As the Court explained in its October 21, 2020 Order, “[a] trial judge has as much
obligation not to recuse himself when there is no occasion for him to do so [under 28 U.S.C.
§144] as there is for him to do so when the converse prevails.” Hoffman v. Caterpillar, Inc., 368
F.3d 709, 717 (7th Cir. 2004) (quoting United States v. Ming, 466 F.2d 1000, 1004 (7th Cir.
1972)). Here, the Court must deny plaintiff’s continued requests for recusal because nothing in
plaintiff’s filings presents a basis for recusal. Plaintiff states that she truly believes the currently
assigned judge is “prejudiced/Bias[ed] against” her and points to aspects of the judge’s
employment history, including his previous experience as an insurance lawyer and as a
bankruptcy judge sitting in Madison and Eau Claire, Wisconsin. Nothing in this employment
history has anything to do with the plaintiff or her case. Plaintiff’s general assertions are not the
kind of specific facts that might warrant recusal. See Hoffman, 368 F.2d at 718. Accordingly,
plaintiff’s request for recusal under 28 U.S.C. §144 is denied.

1
 Plaintiff also cites Wis. Stat. §751.19(2)(g), which applies only in state court. Plaintiff has filed her case in federal
court and thus section 751.19(2)(g) is inapplicable.



              Case 2:18-cv-01386-BHL Filed 12/28/20 Page 1 of 2 Document 69
       Plaintiff also cites to 28 U.S.C. §455, but that statute also does not support
disqualification. Section 455(a) requires a judge to disqualify himself “in any proceeding in
which his impartiality might reasonably be questioned.” Microsoft Corp. v. United States, 530
U.S. 1301, 1302 (REHNQUIST, C.J., respecting recusal). This is an objective inquiry. Id. The
Court must look at any potential conflicts or bias “from the perspective of a reasonable observer
who is informed of all the surrounding facts and circumstances.” Id. There is nothing in any of
plaintiff’s three motions that would cause a “reasonable observer who is informed of all of the
surrounding facts and circumstances” to question the judge’s impartiality. Therefore, there is no
basis for recusal under 28 U.S.C. §455.

       Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions, (ECF Nos. 66, 68),
are DENIED.

       Dated at Milwaukee, Wisconsin on December 28, 2020.


                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:18-cv-01386-BHL Filed 12/28/20 Page 2 of 2 Document 69
